Citation Nr: 0721007	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of segmental resection of the apex of the right lung.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1951 to July 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDING OF FACT

The residuals of segmental resection of the apex of the right 
lung are approximately 15 percent of the respiratory 
impairment reflected by pulmonary function test results of 
Forced Expiratory Volume in one second of 49 percent 
predicted, a ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity of 63 percent, and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method of 79 percent predicted.    


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of segmental resection of the apex of the right 
lung have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6844 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2004 and March 2006.  The veteran was 
notified of the evidence needed to substantiate the claim, 
namely, evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice about degree of disability 
assignable and the general effective date provision for the 
claim was provided after the initial adjudication, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  However, the timing 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument, which he did, and evidence, so 
that the essential fairness of the adjudication has not been 
affected.  Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 
16, 2007).

Duty to Assist

Relevant to its obligation to assist the veteran, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined to appear for 
a hearing.  The RO has obtained VA records.  The veteran 
himself submitted private medical records from T.S., M.D., 
and Desert Pulmonary Consultants.  He has not identified any 
other relevant evidence for consideration in his appeal.  In 
an April 2006 statement, he indicated that he had no other 
information or evidence to give VA to substantiate his claim.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in March 2004 and 
March 2005, specifically to evaluate the nature and severity 
of his current lung disorder.  The veteran has not contended 
- nor is there any record in the file to show - that there 
has been a material change in the disability since the March 
2005 examination to warrant a reexamination. 38 C.F.R. 
§ 3.327(a).  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The service-connected residuals of segmental resection of the 
apex of the right lung are currently rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Codes 6899-6844.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  

Traumatic chest wall defects, pneumothorax, hernia, etc. are 
evaluated under Diagnostic Code 6843, and post-surgical 
residual (lobectomy, pneumonectomy, etc.) is evaluated under 
Diagnostic Code 6844.  

Historically, service medical records show that the veteran 
was treated for spontaneous pneumothorax of the right lung in 
1954, and that after service he suffered a recurrence of 
right-sided pneumothorax in 1956 and 1957 for which he 
underwent an apical segmental resection of the right lung.  

Under the applicable rating criteria, restrictive lung 
disease, to include pneumothorax contemplated in Code 6843 
and post-surgical residuals contemplated in Code 6844, is 
primarily rated according to the degree of impairment on 
pulmonary function tests.  A 10 percent rating is assigned 
where pulmonary function testing reveals that Forced 
Expiratory Volume in one second (FEV-1) is 71 to 80 percent 
predicted; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is 71 to 80 
percent; or where the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  

The veteran's lung disorder has been evaluated as 10 percent 
ever since August 1963, and as such it is protected from 
being reduced.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 
3.951(b) (2006).

The criteria for the next higher rating, 20 percent, is 
assigned where pulmonary function testing reveals that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6843 and 6844.  

The veteran claims that his lung disorder has increased in 
severity and that his condition should be rated at least 30 
percent disabling.  The medical evidence in the file consists 
of VA and private outpatient records, as well as two VA 
compensation examinations.  VA and private records show that 
the veteran has frequently complained of chronic cough with 
sputum and dyspnea.  His private physician has treated him 
for bronchial asthma, as noted on a September 2004 statement.  
A VA CT scan of the thorax in January 2002 revealed minimal 
right apical pleural thickening without other unusual 
pulmonary densities or deposits.  Private chest X-ray 
findings in December 2002 and March 2003 were compatible with 
pulmonary obstructive disease without acute disease.  A VA CT 
scan of the thorax in February 2004 revealed no signs of 
bronchiectasis.  The VA and private records also show 
treatment for various other ailments, such as chronic sinus 
congestion, headaches, obstructive sleep apnea, and 
pneumonia.  The veteran has taken a number of medications for 
his upper respiratory complaints.  

The veteran has undergone VA and private pulmonary function 
testing.  Results were obtained both before bronchodilatation 
and after bronchodilatation.  As the post-bronchodilatation 
results are the operative values for VA purposes (see 61 FR 
46723 (Sept. 5, 1996)), they are reported herein below.  A 
January 2003 private pulmonary function test report indicated 
a mild obstructive ventilatory impairment, which improved 
significantly following bronchodilator.  The diffusing 
capacity was 74 percent predicted, FEV-1 was 64 percent 
predicted, and FEV-1/FVC was 68 percent.  An April 2004 VA 
pulmonary function test report indicated the following:  
diffusing capacity was 79 percent predicted, FEV-1 was 49 
percent predicted, and FEV-1/FVC was 63 percent.  

These results demonstrate that the veteran's pulmonary 
functioning meets at least one of the criteria for a higher 
rating.  Nevertheless, VA examiners found that the clinical 
findings of lung impairment on the tests were not necessarily 
all associated with the veteran's service-connected lung 
disorder, as will be explained.  A VA examiner in March 2004 
indicated that it appeared that pulmonologists who had 
studied the veteran had assessed him with mild obstructive 
disease, and that the presence of a restrictive component 
would be determined by a pulmonary function test.  Following 
pulmonary function testing in April 2004, the VA examiner 
remarked in an addendum report that the test results 
demonstrated moderate obstruction, and that with a normal 
lung volume there was not a restrictive component shown.  
Thus, the examiner concluded that the minimal resection of 
the veteran's lung tissue, for which service connection was 
established, did not cause or contribute to his respiratory 
problem.  The examiner provided further rationale as to the 
reason that it was not likely that the veteran's current 
obstructive lung disease was related to his service-connected 
pneumothorax or subsequent surgery.  

The veteran's claims file was thoroughly reviewed by another 
VA examiner in March 2005, to ascertain whether it was at 
least as likely as not that at least part of the veteran's 
current respiratory impairment, as reflected by pulmonary 
function testing, was related to segmental resection of the 
right lung.  The examiner found that this was so but only in 
a small part.  The examiner concluded that although the 
veteran's obstructive lung disease, chronic cough, and 
bronchitis were not related to the segmental resection of the 
right lung, approximately 15 percent of his respiratory 
impairment was related to his service-connected lung disorder 
given that there was a mild decrease in diffusion capacity on 
the pulmonary function testing in 2004.  

In light of the conclusions of the VA examiners that not more 
than 15 percent of the veteran's current respiratory 
disability, as reflected by the pulmonary function testing, 
is associated with his service-connected lung condition, the 
Board finds that the claim for a higher rating has not been 
substantiated.  

With such a small percentage of lung impairment related to 
the service-connected disorder, the pulmonary function test 
results cannot be interpreted as showing that the service-
connected disorder meets the criteria that is required for a 
30 percent rating under Diagnostic Code 6844.  While the test 
results overall indicate that he meets the criteria for a 30 
percent rating (with one value meeting the criteria for a 60 
percent rating), the vast majority of this respiratory 
impairment has been attributed to other, non-service 
connected causes.  In short, the disability picture of the 
veteran's service-connected lung condition more nearly 
approximates the criteria for a 10 percent rating and no 
higher.  

As the criteria for a 30 percent rating under Diagnostic Code 
6844 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


	(ORDER ON NEXT PAGE)






ORDER

A rating higher than 10 percent for residuals of segmental 
resection of the apex of the right lung is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


